                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 GLOBAL GROWTH, LLC; GBIG                    )
 CAPITAL, LLC; and GREG                      )
 LINDBERG,                                   )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            )                 1:20-CV-248
                                             )
 MIKE CAUSEY, in his official and            )
 individual capacities,                      )
                                             )
                      Defendant.             )

                                       JUDGMENT

       For the reasons set forth in the Order filed on September 8, 2020, Doc. 29,

       It is hereby ORDERED AND ADJUDGED that the defendant’s motion to

dismiss, Doc. 19, is GRANTED and this case is DISMISSED with prejudice as to the

plaintiffs’ constitutional claims, and without prejudice as to the state law claims.

      This the 9th day of September, 2020.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




      Case 1:20-cv-00248-CCE-JEP Document 30 Filed 09/09/20 Page 1 of 1
